Smith, C. J.
(dissenting). Every question presented to us for decision by'this record was expressly decided against appellants on the former appeal herein, and should not now be open to review, for it is a rule of general application, heretofore announced and acted upon over arid over again by this court, that:
“The decision of an appellate court in a case is the law of that ease on the points presented throughout all the subsequent proceedings in the case in both the trial and the appellate courts, and no question necessarily involved and decided on that appeal will be considered on a second appeal or writ of error in the same case, provided the facts and issues are substantially the same as those on which the first decision rested.”
The res judicata and law of the case rules are very much akin, were formulated to accomplish the same object, and are each based “upon two grounds, embodied in various maxims of the common law; the one, public policy and necessity, which makes it to the interest of the state that, there should be an end to litigation, ‘interest reipublicce ut sit finis litum’; the other, the hardship on the individual that he should be vexed twice for the same cause, Nema *375debet bis vexari pro eadem causal ” The first of these rules is followed in all jurisdictions where the common law prevails,- the second is followed in the great majority of such jurisdictions, and in the language of the supreme court of the United States in Great Western Tel. Co. v. Burham, 162 U. S. 339, 16 Sup. Ct. 850, 40 L. Ed. 991, is necessary to enable an appellate court to perform its duties satisfactorily and efficiently, which would be impossible if a question, once considered and decided by it, were to be litigated anew in the same case upon any and every subsequent appeal.” One of the objects sought to be accomplished by the rule is to prevent exactly what has happened in this case,. that is, the reversal of a former judgment solemnly rendered and thereafter acted upon as final solely because on the second appeal the personnel of the court has changed and the new judges differed with their predecessors as to the judgment which ought formerly to have been rendered. As was again said by the supreme court of the United States in Roberts v. Cooper, 20 How. 467, 15 L. Ed. 969:
There would be no end to a suit if every obstinate litigant could, by repeated appeals, compel a court to listen to criticisms on their opinions, or speculate on chances from changes in its members.”
Among the many cases in which the rule has been followed by this court are: McDonald v. Green, 9 S. & M. 138; Green v. McDonald, 13 S. & M. 445; Smith v. Elder, 14 S. & M. 100; Bridgeport et al. v. Gray, 39 Miss. 136; Swan v. Smith, 58 Miss. 875; Still & Still v. Anderson, 63 Miss. 545; Nutt, Adm’x, v. Knut, 84 Miss. 465, 36 So. 689; N. Y. Life Ins. Co. v. McIntosh, 46 So. 401; Johnson v. Success Brick & Machine Co., 104 Miss. 217, 61 So. 178, 62 So. 4; Supreme Lodge, K. P., v. Hines, 109 Miss. 500, 68 So. 485; Cochran v. Latimer, 111 Miss. 192, 71 So. 316.
In the majority opinion the existence of the rule is admitted, but it is said that:
*376“We do not think, however, that this rule is so fixed and binding upon the court that it may not depart from its former decision on subsequent appeal if the former -decision in its judgment, after mature consideration, is erroneous and wrongful and would lead to unjust results. ’ ’
This statement is in direct conflict with all of the former announcements of this court upon this subject, and it is founded upon a total misconception of the purpose sought to be accomplished by the rule, which is not to prevent the reversal of former judgments unless such judgments are erroneous and mischievous, but to cut ■off any inquiry at all into the rightfulness or wrongfulness thereof. On the second appeal in Swan v. Smith, 58 Miss. 875, the correctness’ of the judgment rendered on the first appeal was called in question by the appellant, and in responding thereto this court said:
‘ ‘ Even if our former decision on this point was wrong, it must be accepted as the law of this case.”
Similar and even more emphatic language was used in Nutt v. Knut, 84 Miss. 465, 36 So. 689; Ins. Co. v. McIntosh, 46 So. 401; Johnson v. Success Brick & Mch. Co., 104 Miss. 217, 61 So. 178.
It is said, however, in the majority opinion that:
“This court has on more than one occasion departed from its first announcement on subsequent appeal of the same case where there had been no change of conditions, or accrual of other rights that would be harmed or prejudiced by the other decision.”
But the only case cited in support of this statement is Maxwell v. Harkleroad, 77 Miss. 456, 27 So. 990. The law of the case rule was not involved on the second appeal in that case, and it constitutes no sort of authority for the statement that this court has heretofore departed therefrom. In that case a bill in chancery was filed by Harkleroad, as guardian, against Maxwell, a *377former chancery clerk “who had ex officio been the guardian of Harkleroad’s estate, ... to recover excessive commissions retained by Maxwell as compensation for his services” as such guardian. The trial court sustained a demurrer to this bill and on appeal to this court that decree was reversed, the court holding that on the allegations of the bill complainants were entitled to recover. Afterwards, when the case came on to be heard in the trial court on its merits, the real facts upon which Maxwell predicated his claim to the commissions-charged by him were then for the first time brought to-the court’s attention, from which it appeared that he was entitled to the commissions charged. The trial court having decided otherwise, its decree was again reversed on appeal, this court in so doing, among other things, saying:
■ “When the case was here before it was presented on ^demurrer, furnishing another of many illustrations of the unsatisfactory nature of such defense, when all the-facts set up by answer would make clear the right decision. This guardian is entitled, as the facts now show, to the highest praise for exceptionally faithful and skillful management of this estate.”
It clearly appears, therefore, that on the second appeal the case presented by the evidence was materially different from that presented by the' allegations of the bill on the first, and no court, so far as I am aware, has ever held that the law of the case rule applies to such a situation. The simple truth of the matter is that the rule does; not meet with the approval of the majority of the judges-of this court as now constituted, and the opinion herein rendered by that majority, while professing not to d-o so,, in fact repudiates the rule, overrules without giving any of them, save one, ‘‘ even the cold courtesy of a passing glance,” the long and unbroken line of decisions of this; court announcing and following it, and aligns this court with those courts which determine whether a decision *378rendered on a former appeal in the same case shall he adhered to solely by the rule of stare decisis, which rule “does not prevent a court from overruling a previous decision which shall appear to it to be plainly and palpably wrong, where this course can be taken without inflicting serious injury on any person, or where greater harm would result from following the erroneous decision than from reversing it. ’ ’ Black on Judicial Precedents, p. 199. I do not for a moment question the power of the court to overrule the cases establishing the law of the case rule, but I confidently assert that they ought not to be overru]ed if the principle of stare decisis is of any binding force, for he would be a bold man indeed who would assert that a rule is manifestly wrong which has met the approval of so many courts and is supported by so many long and unbroken lines of decisions as this rule has received and is supported, and who ■can say that more good will be accomplished by its rejection than by its retention.
Coming now to the former decision in this case, I shall attempt to show that, in so far as it holds that Mrs. Buie did not,inherit the land here in controversy upon the death of Lula May Buie, it is not only not manifestly wrong, and, unless it is, it should not be here departed from, even under the rule announced by the majority opinion, but, on the contrary, that is is manifestly right.
In the beginning I desire to concede that our former opinion was wrong in so far as it holds that Lula May Buie did not inherit the land in controversy on the ■death of her adoptive father, Church W. Buie, but the ground upon which I shall base this concession is consistent with and supports my further opinion that upon the death of Lula May Buie the land was inherited from her, not by Mrs. Buie, her adoptive mother, but by her brothers and sisters. The criticism in the majority opinion upon our former decision that Lula May Buie did *379not inherit this land upon the death of Church W. Buie, her adoptive father, is based upon a total misconception of the ground upon which that decision was based. That criticism is as follows:
“The court seems to have been of the opinion that it was not possible for an adopted child, adopted under the laws of Mississippi, to inherit as an heir of the adopting parent. We are at loss to understand how the court reached this conclusion in view of the previous decision of W. T. Adams v. America Adams et al., reported in 102 Miss. 259, 59 So. 84, Ann. Cas. 1914D, 235, where this court held,” etc.
On the former appeal we not only did not intimate that we then entertained such an opinion, but expressly pointed out more than once, that a child adopted in Mississippi can inherit property from its adoptive parents, provided the right so to do is conferred by the decree of adoption. The ground upon which we then proceeded was clearly stated in the following language:
“We do not believe, however, that this child was capacitated by the adoption in Kentucky to inherit lands in Mississippi, because the laws of Kentucky are inconsistent with and antagonistic to our Constitution and laws on the same subject, and to the public policy of Mississippi on that subject, as such public policy is found in our statutes and Constitution, and for that reason we do not believe that Mississippi is bound to recognize this adoption by contract, as it was made in Kentucky, to be valid and binding in Mississippi as to confer upon the child the capacity to inherit lands in Mississippi. Its status as an adopted child of Mr. and Mrs. Buie may be recognized here without recognizing its capacity to inherit lands, which is a wholly different thing. ’ ’
The opinion then proceeded to specifically point out wherein we thought that the Kentucky statute was in*380consistent with, and antagonistic to our Constitution and laws.
The right of inheritance is not a natural, but is a civil, right conferred by law, and in so far as real property is concerned it is universally held that it is determined solely by the law of the place where the property claimed to have been inherited is situated. This is but a branch of that broader universal rule that the title to real property must be determined by the lex rei sites.
The right of one person to inherit land from another depends upon the relation in which such persons stands to that other, or, in other words, upon his status or condition, which status or condition must be determined by the law of the place where it was created (Smith v. Kelly, 23 Miss. 167, 55 Am. Dec. 87); and, second, upon whether a right of inheritance is conferred upon persons having such status by the law of the place where the land is situated. The status created in one state will be recognized in all other states, provided it is not such as is inconsistent with the laws and public policy of such other states, but such right of inheritance only will attach thereto in such other states to land there situated' as would attach had such status been created by the laws thereof. 1 C. J. 1402; 1 R. C. L. 615; Ross v. Ross, 129 Mass. 246, 37 Am. Rep. 321; Finley v. Brown, 25 L. R. A. (N. S.) 1285; Gray v. Holmes, 57 Kan. 217, 45 Pac. 596, 33 L. R. A. 207; Van Matre v. Sankey, 148 Ill. 536, 36 N. E. 628, 23 L. R. A. 665, 39 Am. St. Rep. 196; McColpin v. McColpin; 77 S. W. 238; Shick v. Howe, 137 Iowa, 249, 114 N. W. 916, 14 L. R. A. (N. S.) 980; Melvin v. Martin, 18 R. I. 650, 30 Atl. 467; Smith v. Derrs, Adm’rs, 34 Pa. 126, 75 Am. Dec. 641; Lingen v. Lingen, 45 Ala. 410; Calhoun v. Bryant, 28 S. D. 266, 133 N. W. 266.
The status here claimed for Mrs. Rule and her adopted daughter, which status in fact unquestionably existed, *381was that created by the adoption of Lnla May Browning by the Buies in the state of Kentucky. The right to' ■adopt the child of another is, in all coinmon-law jurisdictions, created solely by statutes, which statutes are -also the measure of the rights and obligations springing from such an adoption (Villier v. Watson, 168 Ky. 637, 182 S. W. 869), and the courts, under the most elementary principles, are without rightful power to add thereto or detract therefrom.
From these elementary rules, which have heretofore been uniformly acted upon by this court in dealing with "the status created by the marital relations, the birth of •children, etc., and which are equally binding in a case wherein the status is that created by the adoption of a ■child, it necessarily follows: First, as is held by the great weight of authority, that Lula May Buie inherited fhe lands in controversy from her adoptive father, ■Church W. Buie, upon his death, provided the laws of this state permit children adopted under the laws thereof to inherit property from their adoptive parents; and, second, as is held by all of the courts that have dealt with the question, that Mrs. Buie did not inherit the land in controversy on the death of her adopted daughter, Lula May Buie, unless the laws of this state permit an adoptive parent to inherit property from an ■adopted child.
The statute which regulates the adoption of children in this state is section 542, Code 1906, as amended by •chapter 185, Laws of 1910, and by it a child of another may be adopted by means of a proceeding in the chancery court, which, in its decree creating such an adoption, must specify the benefits which the adoptive parent proposes to confer upon the adopted child, to all of which such child shall he thereafter entitled, one of which benefits may be, as has heretofore been held by this court, the right to inherit property from the adop*382tive parent. This statute, therefore, confers upon adopted children the right to inherit land from the adoptive parent, provided the decree of adoption so adjudges, from which it necessarily follows, under one of the rules hereinbefore set out, that a child adopted in another state in such manner as to give it there the right to inherit property from the adoptive father will be given such right here. In other words, section 542 of the Code provides for the inheriting of land by adopted children, and since Lula May Rule had that right under the laws of Kentucky by which her status as an adopted child was created, she will, under the rules hereinbefore announced, have the same right here, from which- it, of course, follows that upon the death of her adoptive father she inherited a child’s portion of the land of which he then died seised and possessed.-
Coming now to the right of Mrs. Rule to inherit the land on the death of Lula May Rule, and, turning again to section 542 of the Code, it will be. observed that no-right of inheritance whatever is there conferred upon adoptive parents, the only right there conferred upon them being that they “ shall have and exercise over such infant all such power and control as parents have over their own children,” and, under well-settled and most. elementary rules, this court has no rightful* power to confer such a right upon them. In passing I will say that our statute in this respect does not stand alone among the statutes of the states, for practically' all of them as originally drawn confer no such right upon adoptive' parents, though some of them now by amendment or new enactment do so. Section 1649 of the Code confers no such right, for the parents and the children there dealt with are natural and not adoptive parents and children. Since no such right of inheritance is-- K conferred by the laws of this state upon adoptive-parents, it necessarily follows under the rules herein-*383before set forth that adoptive parents who become such under the laws of another state have no such right here, even if the laws of such other state give them such a right. The majority opinion cites no authority to the contrary, and none, I confidently assert, can be found.
The ground upon which the majority opinion, in this connection proceeds is: First, under the laws of Kentucky Lula May Browning, because of her adoption by the Rules in that state, became their lawful child “in the same light as a child born n lawful wedlock;” and, second, by reason thereof, when she dies [died] in infancy without issue, under the inheritance laws of this state, the property descends [descended] to her foster mother who survives [survived] her.” It is said in that opinion that:
“Lula May Browning inherits the property of her adopting father and mother, and why? Because she is their child in legal contemplation. "When the child died intestate Mrs. Rule inherited her property, and why? Because Mrs. Rule in legal contemplations is the mother of the deceased child.”
No statute of this state or decision of any court is referred to in support of the second of these propositions, and it is based, in so far as I can gather from the opinion, upon the attempt by the majority to administer what they call natural justice, losing sight altogether of the universal rule that the right of inheritance is purely legal, and unless conferred by law does not exist. It may be conceded that in Kentucky the adoption of Lula Mayv Browning created reciprocal rights of inheritance between her and her adoptive parents, but since our statutes recognize no such right in an adoptive parent such a right created under the Kentucky statutes cannot be given effect to in this state, for, as hereinbefore pointed out, no right to inherit land attaches to a status created in a state other than that *384in which the land is situated, unless such right would attach thereto had such status been created in the state wherein the land is situated.
It may he that an adoptive parent may have the right to inherit from a child adopted under a statute which provides that the reciprocal relations between the adopted child and its adoptive parents shall be, for all purposes, identical with the relations that would have ■existed between them had the child been horn to such parents in lawful wedlock, as to which I am not here ■called npon to express an opinion, for our statute contains no such provision, and no such/delation is created "by the adoption of a child under it./The contrary view “was earnestly pressed upon and rejected by this court in Beaver v. Crump, 76 Miss. 34, 23 So. 432. In that ■case the appellants sought in the court below to establish their claim to an estate left by Seth A. Pool as his legal heirs, and to have the claim of the appellee thereto ■canceled as a cloud upon their title. The appellee made Iher answer a cross-bill, and claimed title to the property by inheritance from Pool, because of the fact that she was his adopted daughter, and prayed that if this claim ■should be rejected by the court, it would then decree the specific performance of a promise, made by Pool in the petition by which he procured from the court the decree •of adoption, to devise to her the land in controversy. The decree of adoption, after reciting Pool’s promise to devise the land, proceeds as follows:
“ ‘It is therefore considered, and so ordered by the •courts, that the said petition be allowed, said adoption .granted, and the name of said Alice Hulsey is hereby changed to Alice Hulsey Pool, and that she he entitled “to all the benefits- conferred and imposed by section 1496, Code of 1880, in that behalf made and approved.’ ”
*385In support of their contention that under our statute the mere fact of adoption brings about the relation and status of parent and child, the brief of counsel for the appellee, after setting forth that “the law of adoption comes to us from the civil law, and to it we must go in order to give to our statute on the subject its proper construction,” and citing the ease of Humphries v. Davis, so much relied on here in the majority opinion, proceeded as follows:
“By a careful examination of the authorities, fully collated in the two case above given, it will be found that to adopt a minor means something — it brings about the relation and status of parent and child, with all of the obligations and liabilities, as well as all of the benefits, of such a relation. There cannot be a child without the correlative of a parent; where there is one, there is the other, with all that the relation means. ’ ’
Had this argument prevailed with the court, the case would necessarily have been decided in the appellee’s favor, but it did not prevail, and she lost. All the authorities hold, without conflict in so far as I am aware, that the adoption of a child does not vest any of the parties to the adoption with the right to inherit property from the others, unless the statute under ■ which' the proceeding is had so provides, either expressly or by necessary implication/ The assumption here by the majority of the court that the Kentucky statute, under' which this child was adopted, made her for all purposes -the child of the Rules to the same extent that she would have been had she been born to them in lawful wedlock, so that she on the one side, and her adoptive parents on the other, became vested with reciprocal rights of inheritance, has no foundation in fact, as the supreme court of Kentucky has more than once held/ What that court in fact has decided as to the rights of inheritance growing out of • the adoption of a child ■ under the *386statutes of that state is this: That the adopted child and its issue have the same right of inheriting property from the adoptive parents as they would have had had the child adopted been born to the adoptive parents in lawful wedlock, but that the adoptive parents have no right whatever of inheriting property from the adopted child. Power v. Hafley, 85 Ky. 671, 4 S. W. 683; Atchison v. Atchison, 89 Ky. 488, 12 S. W. 942; Merrit v. Morton, 143 Ky. 133, 136, S. W. 133, 33 L. R. A. (N. S.) 139; Lanfermann v. Vanzile, 150 Ky. 751, 150 S. W. 1008, Ann. Cas. 1914D, 563.
The ease last cited, Lanferman v. Vanzile, is the one here relied on by the majority of the court, and its conception of what the case held is set forth in a quotation therefrom. This quotation, however, does not appear in the majority opinion in the form in which the language was used by the Kentucky court, and makes the court appear to have decided just the converse of what it in fact did. The first sentence of this quotation as it appears here in the majority opinion is only a part of a sentence quoted by the Kentucky court, and set forth in its opinion at page 752 of 150 Ky., at page 1009 of 150 S. W., Ann. Cas. 1914D, 563, in the official report, from an opinion formerly delivered by it in the case of Power v. Hafley, supra, and refers to the adoption statute. As formulated by that court the sentence reads as follows:
“That it is the event of adoption that fixes, under the law authorizing- the adoption, the legal status of the adopted child; and the child, by the event of adoption, becomes the legal child of the adopting parent, and stands, as to the property of. the adopting parent, in the same light as a child born in lawful wedlock, save in so far as the exceptions in the statute authorizing the adoption declare otherwise.”
As it appears here in the majority opinion, it reads:
*387“By the event of adoption [the adopted child] becomes the lawful child of the adopting parent, and stands, as to the property of the adopting parent, in the same light as a child born in lawful wedlock.”
The next two sentences of the quotation are taken from page 751 of 150 Ky., page 1008, of 150 S. W., Ann. Cas. 1914D, 563, in the official report of the case, and were used by the court in referring, not to the adoption statute, but to a' section of the Kentucky statutes of' descent and distribution, which places a limitation upon the estate which an infant receives from a parent by gift, devise, or inheritance, and which I shall presently specifically set out. In that case:
“Henry Lanferman and his first wife, Anna Lanferman, by a proceeding duly had, adopted, on June 12, 1891, Albert-Urlage, who was then seventeen months old. His foster parents took him to their house, and reared and educated him as if he was their natural child, he being known as Albert Lanferman. They after-wards had three children of their own. The wife died intestate, and Henry Lanferman married a second time. He then died intestate, leaving property in the city of Covington. After the death of Henry Lanferman, the adopted child, Albert • Lanferman, died unmarried and without issue, in infancy. A partition suit was instituted to divide the estate of Henry Lanferman among his three children. In this proceeding Clara Vanzile, the natural mother of the adopted child, Albert Lanferman, filed her petition, claiming that he took, at the death of his foster father, an undivided one-fourth of the estate, and that this one-fourth descended, at his death, to her. The three children of Henry Lanferman demurred to this pleading. The court overruled their demurrer, and, they failing to plead further, judgment was entered in favor of Mary Vanzile for one-fourth of the property. They appeal.”
*388The Kentucky statute (Ky. St., section 2071) under which the child had there been adopted provides for an adoption by petition to the circuit court which court shall declare “such person [the child adopted] heir at law of such petitioner and, as such, capable of inheriting as though such person were the child of such petitioner.” The statute under which Lula May Buie was adopted provides that the child adopted “shall become the heir at law of such person so adopting him or her, and be as capable of inheriting as though he or she were the child of said person,” so that everything there said is applicable here. The points made by counsel in the argument of the case do not appear from the report thereof, but it is said in the opinion of one of the justices who dissented from the majority on another proposition, that:
“It is not argued in the case at bar anywhere or by anybody that an adopting father has, by virtue of the statute, or by virtue of the relationship, assumed through the statute any right of inheritance from the adopted son such as a natural father would have. It is nowhere claimed that the adopting parent has any such right of inheritance as would a natural parent. It is not claimed anywhere that he is a ‘parent’ in the sense in which we commonly know.that word. So far, therefore, it must be admitted by any reasoning mind -that the one adopting is not the ‘parent’ of the adopted child in the sense that he takes under any statute or any law the right to inherit from'the one whom he has adopted.”
The majority opinion in that case proceeds on the assumption that this is true, and disposes of the question in the following language:
“It is also universally held, under similar statutes, that the person adopting a child does not.thereby become capable of inheriting property frpm the child unless it is so provided in the statute. ’ ’
*389In the Kentucky statutes of descent and distribution appears a section which, as the Kentucky court has expressly held, deals not with the question of inheritance, but limits the estate of an infant in property received by it from a parent by gift, devise, or inheritance, and is as follows:
“If an infant dies without issue, having the title to real estate derived by gift, devise or descent from one of his parents, the whole shall descend to that parent and his or her kindred as hereinbefore directed, if there is any; and if none, then in like manner to the other parent and his or her kindred; but the kindred of one shall not be so excluded by the kindred of the other parent, if the latter is more remote than the grandfather, grandmother, uncles and aunts of the intestate and their descendants.” Ky. St., section 1401.
The court, after holding that an adoptive parent has no right in inheritance in the property of an adopted child by virtue of the Kentucky adoption statutes, proceeded to -determine what effect this statute limiting the estate received by an infant from its parent had upon the controversy then before it, stating that:
“The question here is simply. What is the proper construction of the statute [referring to the adoption statute?] Was it intended to put the adopted child on the same footing as the natural child, and does he take his inheritance subject to the same limitations, if he dies in infancy and without issue ? ”
The court, after giving its reasons therefor, answered these questions by holding that since the adoption statutes provide that the adopted child shall inherit property from its adoptive parent, as though it were the child of such adoptive parent, its estate in the property so inherited is subject to the same limitation as the estate received from its parent by a natural child, and concluded its.opinion as follows:
*390“The statute [referring to the one limiting the estate of an infant in property received from its parent] does not make the foster father the heir of the adopted child. The ease does not turn on the question. Who is capable of inheriting from the adopted child? It turns on the question, What estate does the adopted child who dies in infancy and without issue take in the estate of his foster parent? The adopted child under the statute is ‘capable of inheriting as though such-person were the child of the petitioner.’ He, therefore, takes under the statute the same estate as the natural child. The estate of the natural child which he inherits from his parent is defeated by his death in infancy without issue, and the property then goes back to the kindred of that parent. The adopted child, inheriting as 'though he were the child of his foster parent, takes subject to the same limitation, and when he dies in infancy and without issue, the property under the statute descends to the kindred of that.parent from whom he received it.”
How the majority of this court, in the case at bar, can understand that case to hold that an adoptive parent has the right in Kentucky to inherit property from the adopted child is beyond my comprehension; and that they will admit that the Kentucky statute, limiting the estate of an infant in property received from its parent by gift, devise, or inheritance, can have no operation in Mississippi I take for granted, in view of the two universal rules that title to real property must be determined by the law of the place where it is situated, and that statutes have no extraterritorial force. If the statute is to be applied here, it must also be applied as a limitation upon the estate of a natural child, born in Kentucky, in land situated in this state, received by it from one of its parents by- gift, devise, or descent, a thingh which I suspect this court would not do. The fact' that the supreme court of Kentucky has expressly *391decided that its adoption statutes confer no right of inheritance upon an adoptive father should close this inquiry; for no court has ever held, in so far as I am aware, that the construction placed upon a statute of a state by its own supreme court is not binding on the courts of every other state wherein rights claimed under such statute are called in question. 36 Cyc. 1104, and authorities there cited in note 4, among which is McIntyre v. Ingraham, 35 Miss. 25, in which this court said:
“No principle of law is of more universal acceptation, or stands upon sounder reason, than that the construction put by the proper courts upon the statutes of their own jurisdiction is conclusive of their force and effect, and will be so regarded by all foreign judicatures, when they may become the subject of consideration.”
The estate which Lula May Buie took in the land inherited by'her from her adoptive father was that which she would have taken had she been born to him in lawful wedlock, which under the law of this state is a fee simple ; consequently upon her death the land was inherited under section 1649 of our Code by her brothers and sisters, and should be awarded to them, regardless of whether this court thinks that so to do would be in accord with natural justice or not, for that question is not for its determination, but for the determination of the legislature.
The case of Humphries v. Davis, 100 Ind. 274, 50 Am. Rep. 788, cited in the majority opinion, is of no value here for three reasons: First, that decision simply construed an Indiana statute, the phraseology of which is different from the Kentucky statute here under consideration, and, second, whether the construction put upon the Kentucky statute by the supreme court of that state is right or wrong, it should be accepted and acted upon here; and, third, the right of an adoptive parent *392to inherit land situated in a state other than that under the laws of which the child was adopted was not there involved. But since that case is cited with approval in the majority opinion, it may not be out of place for me to give it some consideration.
The statute there under consideration (Burns’ Ann. St. 1901, sections 837, 838) after providing the method by which children could be adopted, continued as follows :
“From and after the adoption of such child, it shall take the name in which it is adopted, and be entitled to and receive all the rights and interest in the estate of such adopted father or mother, by descent or otherwise,’ that such child would do if the natural heir of such adopted father or mother. . . . After the adoption of such child, such adopted father or mother shall occupy the same position toward such child that he or she would if the natural father or mother, and be liable for the maintenance, education, and every other way responsible as a natural father or mother. ’ ’ ■
It came before the supreme court of Indiana for construction in Barnhizel v. Ferrell, 47 Ind. 335, and the court then held that it conferred no right on an adoptive parent to inherit property from the adopted child. In Krug v. Davis, 87 Ind. 590, it was conceded by counsel, and assumed by the court, that the statute conferred no such right, but when that case came again to the court on a second appeal, as Davis v. Krug, 95 Ind. 1, the; court held that the question was not considered and decided by it on the former appeal, and was therefore not within the law of the case rule; that the statute did confer such right of inheritance on an adoptive parent — - and overruled Barnhizel v. Ferrell. Afterwards, the right of the same • adoptive parent to inherit from the same adopted child that was involved in Krug v. Davis, and Davis v. Krug, supra, came before the court in *393Humphries v. Davis in which the overruling of Barnhizel v. Ferrell was approved, the court construing its statute in the light of the civil law, and, as was pointed out by the supreme court of Iowa in Baker v. Clowser, 158 Iowa, 156, 138 N. W. 837, 43 L. R. A. (N. S.) 1056, basing its conclusion upon an erroneous premise. The reasoning of that court, from the status of an adopted child under the civil law, was repudiated by this court, as hereinbefore pointed out in Beaver v. Crump, 76 Miss. 34, 23 So. 432, and by the supreme court of Kentucky in Villier v. Watson’s Adm’x, 168 Ky. 631, 182 S. W. 869. Among the numerous cases in which it has been held that an adoptive parent does not inherit property from the adopted child, unless the right so to do is expressly given by statute, are the following. Baker v. Clowser, 158 Iowa, 156, 138 N. W. 837, 43 L. R. A. (N. S.) 1056; Reinders v. Koppelmann, 68 Mo. 482, 30 Am. Rep. 802; Heidecamp v. Jersey City, etc., 69 N. J. Law, 284, 55 Atl. 239, 101 Am. St. Rep. 707; Hole v. Robbins, 53 Wis. 514, 10 N. W. 617; White v. Dotter, 73 Ark. 130, 83 S. W. 1052; Russell v. Jordan, 58 Colo. 445, 147 Pac. 693, Ann. Cas. 1916C, 760; Lathrop v. Young, 25 Ohio St. 451; Upson v. Noble, 35 Ohio St. 655; Edwards v. Yearby, 168 N. C. 663, 85 S. W. 19, L. R. A. 1915E; 462; In re Daisey’s Estate, 15 Wkly. Notes Cas. 403; Murphy v. Portrum, 95 Tenn. 605, 32 S. W. 633, 30 L. R. A. 263.
The California case cited in the majority opinion is of no value here, for the reason, as pointed out in the California court’s opinion, the statute of that state there under consideration is materially different from the statutes of other states. The statute (Civ. Code, sections 228, 229) there construed, as was said by that court, does “not in terms' provide for the inheritance by the adopted child from the adopting parent or vice versa,” but does provide that:
*394“ ‘A child, when adopted, may take the family name of the person adopting. After adoption, the two shall sustain towards each other the legal relation of parent and child, and have all the /rights and he subject to all the duties of that relation./ . . . The parents of an adopted child are, from the time of the adoption, relieved of all parental duties towards, and all responsibility for, the child so adopted, and have no right over it’ ” and was construed by the court to mean that, when a child is adopted under it, the relations between it and its natural parents are for all legal purposes superseded, and it thereafter becomes for all such purposes the child ■ of the adoptive parents. The Kentucky statute expressly gives the child a right to inherit from its adoptive parents. Our statute provides that such right may be conferred upon it in the decree -of adoption; but in neither of these statutes is a right in the adoptive parent to inherit from the child referred to, and therefore such a right cannot be held to be included therein without violating one of the most elementary rules of construction. “ Expréssio unius est exclusio alterius.” And, moreover, as hereinbefore pointed out, this court has held that under our statutes—and the Kentucky court, has held under the Kentucky statutes—no such relation is created by the adoption of a child.
In conclusion I have only this further to say: That when this case was before us on the former appeal, we held, as has also the supreme court of Kentucky, that under the Kentucky statute under which Lula May Buie was adopted, her adoptive parents were given no right to inherit property from her, which holding, even if this court has the right to construe the Kentucky statute differently from what it has been construed by the Kentucky court, is .supported by the decisions of all the courts which have construed statutes the phraseology of which is similar to that of the statute here under *395consideration; and yet that decision is to he overruled because .a majority of this court now say that it is manifestly wrong.
I am requested by my Brother Sykes to say that he concurs in the views herein expressed.
On Suggestion op Error.
Ethridge, J.,
delivered the opinion of the court.
The suggestion of error filed in this case challenges the power of the court to change the decision on the first appeal, on the ground of want of power in the court under constitutional grant of jurisdiction to the court; second, if the court had such power, that its exercise would violate the rules of res ad judicata, “for which neither a principle can be stated nor an authority produced;” third, that to make such a decree is to overrule an unbroken line of decisions in this state, recognizing and enforcing the law of the ease.
The Constitution, in giving jurisdiction to the supreme court, uses the following language:
“The supreme court shall have such jurisdiction as properly belongs to a court of appeals.” Section 146 of the Constitution.
In section 144 the general grant of judicial power is in the following language:
“The judicial power of the state shall be vested in a supreme court and such other courts as are provided for in this Constitution.”
It will be noted from these provisions that the entire judicial power of the state is vested in the supreme court and such other courts as are provided for in the Constitution. Section 146 has been construed to mean that the supreme court has only appellate jurisdiction, and that original jurisdiction cannot be conferred upon it. There is no limit of the appellate jurisdiction that *396may be conferred upon it under the Constitution. All power belonging to an appellate court may be conferred upon the supreme court, and there is, no limitation in the Constitution on the power of the court to overrule decisions, or change its decision when in the opinion of the court a former decision may be erroneous or wrongful. No authority cited in the suggestion of error or brief refers to any constitutional restriction, and the constitutional power of. the court to make decisions of the kind challenged in the suggestion of error has not been decided or adjudged in any of the authorities cited. The decisions cited wholly fail to sustain this contention. The court necessarily has power to decide an appeal and enter a final judgment.
On the second proposition, that if the court possesses such power the decision would violate the rule of res adjudicata, “for which neither a principle can be stated nor authority produced,” is likewise not well taken. We think we have produced decisions in the former opinion sustaining the power and right of the court to change the decision. Other authorities could be cited, and among the decisions which have accomplished the same result, without making the pronouncement ’in terms, is Field v. Middlesex Banking Co., 77 Miss. 180, 26 So. 365, which later came before the court on second appeal in 84 Miss. 646, 37 So. 139. On the first appeal Judge Woods, as the organ of the court, used some strong language and reversed the case. On the second appeal, a majority of the court reversed the lower court, which followed Judge Woods opinion, and changed the effect of the decision on the first appeal. It is true that Judge Whitfield, one of the members of the court, undertook to show the same result could be accomplished without disturbing Judge Woods opinion; but the court did change the pronouncement of the law as it had been adjudicated on the first appeal. In Judge Woods opin*397ion he stated that the record consists of three large volumes, and it was manifest that the facts were fully presented on the first appeal, hut on the second appeal a different conclusion was reached on the facts. In State v. L. & N. R. R. Co., 97 Miss. 35, 51 So. 918, 53 So. 454, Ann. Cas. 1912C, 1150, and in the same case in 104 Miss. 413, 61 So. 425, the court declared the law applicable to the case and reversed the chancery court, remanding the matter to be proceeded with in .accordance with the opinion therein pronounced. On the first remand the chancellor declined to follow the court, and in reversing him the second time in 104 Miss. 413, 61 So. 425, the law was again announced and reaffirmed as in the first opinion. Thereupon the chancellor entered a decision in conformity with the opinion of the supreme court. The case wás thereupon appealed again to this court, and in, 107 Miss. 597, 65 So. 881, the court changed ts announcement of the law, and reversed the chancellor, and entered judgment dismissing the suit.
Numerous authorities have been cited in the suggestion of error, most of which were referred to in the dissenting opinion in the present ease, and in none of them is the precise case here dealt with presented. The only ease that seems to sustain the contention of the suggestion of error is Stewart v. Stebbins, 30 Miss. 66. That case, however, is distinguishable from this case, because the former decision was not in the same case. But the rights growing out of the suit had been adjudicated in the case of Stebbins v. Niles, 25 Miss. 267, and which had, therefore, been finally adjudicated, and constituted res adjudicata, properly speaking, and as distinguished from the law of the case. It is true that the court in the case reported in 30 Miss. 66, uses language that would support the contention; but the language used was not applicable to the facts of the case. In other words, it was broader than the case called for. The decision, ap*398plied to the facts of the case on which it was decided, was perfectly proper; hut the statement of the court in th opinion, “that it is inmaterial in this respect whether the case was further proceeded with in the court below or not,” was not before the court, and is not authority for the proposition here cited.
The names of great judges of the past, who have adorned-this court, have been brought into honored review, in the suggestion of error, as great names in the judicial history of this state. We revere the memory of these judges, and have great respect and deference for their decisions. Able and eminent as these judges were, they were human and fallible, and, while we would not lightly depart from rules laid down by them, still we must, where they have decided cases which operate to effect injustice or lead to wrong results, apply the corrective as though we had rendered the same decisions. We do not intend to depart lightly from prcedents. We expect to consider and adhere to them where they are sound in principle; but we refuse to crucify justice on the cross of precedent. We do not think the language used in our opinion, “when judicial construction is out of harmony with natural justice the judicial reasoning should withstand the most careful scrutiny and analysis before it should prevail,” and “courts are created, maintained, and sworn to administer justice and not to adhere strictly to arbitrary rules; when a rule or decision defeats justice or seriously impairs it, it should he departed from rather than followed,” is such radical language as need frighten the members of the bar. There may be those who love consistency of utterance and of precedent more than they do the administration of justice, but in our opinion the courts were created solely for the purpose of administering justice. We recognize that precedents are valuable guides, and it is not our purpose to throw them aside entirely and to proceed and blaze a new trail from our personal sense of right and *399justice. The decisions of the courts .are not necessarily unchangeable, and it is the duty of the court to change a decision, if wrong in principle, and which leads to injustice and wrong.
The first appeal, in the present case, was from, an interlocutory decree, and not from a final decree. Important as it is for the court to adhere to rulings made in settling the principles of litigation before final decree or judgment, it is more important that justice be done; and where the court reached the conclusion that a decision is manifestly wrong, and ought to be overruled, we see no reason to hold a litigant irrevocably bound to the court’s mistake. If a mistake is made, it would be better to correct it at once, while injustice may be prevented. A litigant has no vested interest in a court’s mistake, where the mistake is discovered before the final ending of the litigation.
We are satisfied with the pronouncement in our former opinion on the third proposition above laid down in the suggestion of error, without adding to it.

Suggestion of error is overruled.

Smith, C. J., and Sykes, J., dissenting.